Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 08/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of  Patent #10198463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This Office action is in response to Applicant’s communication filed 05/18/2022 in response to the Office action dated 01/18/2022. Claims 1, 2, 7-10 and 25-29 have been amended. Claims 21-24 have been canceled. New claims 30-33 have been added. Claims 1-11 and 25-33 are pending in this application.

Allowable Subject Matter
Claims 1-11 and 25-33 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
Independent claims 1, 25 and 29) “… maintaining a database system having records stored within an immutable segment files; 
receiving update data for an existing record within the database system; 
updating values of the existing record within the database system using the update data received, via operations comprising: 
appending the update data to an append log maintained by the database system without updating the immutable segment files of the database system, 
determining the append log’s size having the update data appended thereto is less than a minimum size threshold; 
receiving an additional data for the existing record within the database system that replaces one or more values of the update data previously received and appended to the append log;
comparing the additional data with previous entries of the append log and changing earlier written values in the append log to most current values using the additional data received to reduce reformatting processing of the append log when the append log is flushed due to the append log containing only the most current values and no longer storing any replaced values;
determining the append log’s size after changing the earlier written values to the most current values exceeds the minimum size threshold;
flushing the append log to the database system based on the append log’s size exceeding the minimum size threshold by writing the contents of the append log to a new immutable segment file containing only the most current values for the existing record within the append log; and
writing a pointer into the database system pointing to the most current values written to the new immutable segment file, wherein the most current values are accessed through the pointer.”

As dependent claims 2-11, 26-28 and 30-33 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153